J. B. McPHERSOR, District Judge.
I think there is much, force in the referee’s position that as the fund now being distributed is entirely the proceeds of insurance policies, and as the amount of the *352■fund was determined by an agreement. between tbe companies and .tbe respective parties insured concerning tbe value of tbe property lost, — an adjustment of tbe loss having been made on the basis of this appraisement, — no party should be permitted to increase now the valuation of his own property, and thus gain a larger share of the fund. It is the misfortune of the creditor now complaining that, .when he agreed to put a certain value upon his property, he supposed he should receive in cash the full amount of such valuation; but I see no way to relieve him. The other creditors did not agree that his consent to value his property at $125 should be treated as the repayment of the loan of $30 that had been made to him by the bankrupt when the piano was stored; and, in the absence of such an agreement, they have a right to insist that the loan shall be deducted from his dividend.
The decision of the referee must be affirmed.